MEMORANDUM **
Jose Refugio Andrade Ochoa, a native and citizen of Mexico, petitions pro se for *633review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review factual determinations for substantial evidence, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005), and we deny the petition for review.
Substantial evidence supports the agency’s determination that Andrade Ochoa lacks good moral character under 8 U.S.C. § 1101(f)(6) because he denied that he had more than one conviction before an asylum officer. See Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*633ed by 9th Cir. R. 36-3.